NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               CHERAMY RUSBULDT,
                 Claimant-Appellant,

                           v.

   Eric K. Shinseki, SECRETARY OF VETERANS
                     AFFAIRS,
                 Respondent-Appellee.
               ______________________

                      2012-7177
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 10-3829, Judge William A. Moor-
man.
               ______________________

                 Decided: May 22, 2013
                ______________________

   VIRGINIA A. GIRARD-BRADY, ABS Legal Advocates
P.A., of Lawrence, Kansas, argued for claimant-appellant.

    MICHAEL P. GOODMAN, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, argued for respond-
ent-appellee. With him on the brief were STUART F.
DELERY, Principal Deputy Assistant Attorney General,
2                            CHERAMY RUSBULDT    v. SHINSEKI
JEANNE E. DAVIDSON, Director, and MARTIN F. HOCKEY,
JR., Assistant Director.   Of counsel on the brief were
MICHAEL J. TIMINSKI Deputy Assistant General Counsel,
and CHRISTA A. SHRIBER, Attorney, United States De-
partment of Veterans Affairs, of Washington, DC. Of
counsel was DAVID J. BARRANS, Deputy Assistant General
Counsel.
                 ______________________

Before LOURIE, O’MALLEY, and TARANTO, Circuit Judges.
PER CURIAM.
     Cheramy Rusbuldt (“Rusbuldt”) appeals from the de-
cision of the United States Court of Appeals for Veterans
Claims (“Veterans Court”) denying her claim for service
connection for her veteran husband’s death and conse-
quent determination of ineligibility for survivor depend-
ency and indemnification compensation benefits.
Rusbuldt v. Shinseki, No. 10-3829, 2012 WL 1940802
(Vet. App. May 30, 2012) (unpublished).
    Although Rusbuldt frames the issue on appeal as
whether the Veterans Court correctly interpreted the law
and applied the correct legal standard, in effect she disa-
grees with the application of the evidentiary requirements
of 38 U.S.C. § 5107 to the facts of her case. We do not
have jurisdiction to review the Veterans Court’s applica-
tion of the law to the facts unless it presents a constitu-
tional issue, not presented here. 38 U.S.C. § 7292(d)(2);
Jackson v. Shinseki, 587 F.3d 1106, 1109 (Fed. Cir. 2009);
cf. Livingston v. Derwinski, 959 F.2d 224, 225 (Fed. Cir.
1992) (“[T]he mere recitation of a basis for jurisdiction by
party or a court[] is not controlling; we must look to the
true nature of the action.”).
    Accordingly, we dismiss Rusbuldt’s appeal for lack of
jurisdiction.
                      DISMISSED
MIKE LEVARIO   v. SHINSEKI           3
                             COSTS
  No costs.